DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/2022 has been entered. Claims 1-4, 7, 13, 14 are pending and have been considered on the merits herein. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4 and dependent claims 2, 3, 7 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, applicant has amended the claims to include step a) drawn to a carbon dioxide mineralization step comprising reacting carbon dioxide and carbonic anhydrase with a solid metal sulfate…, in addition claim 4 further defines step a) as converting carbon dioxide to a carbonate/bicarbonate by carbonic anhydrase in a reactor containing a basic solution and a solid metal sulfate, which is not descried in the specification as originally filed. Applicants specification p. 16, Example 1 and Fig. 2, describe the process as, “As shown in FIG. 2, carbon dioxide was converted to a bicarbonate by carbonic anhydrase in an enzyme immobilization unit 101 of the mineralization process system. To produce a mixture of water-soluble carbonates, the bicarbonate was reacted with a NaOH basic solution in a carbon dioxide capture unit 102, thereby obtaining water- soluble carbonates (Na2CO3 and NaHCO3). In a mineralization unit 104, the water-soluble carbonates were reacted with a feed (which is a solid sulfate (MeSO4) of CaS0Oa), thereby producing a solid carbonate (MeCO3) of CaCO3 and a water-soluble sulfate of Na2SO4. The metal carbonate was separated, and the solid carbonate was separated in a separation unit 105. The water-soluble sulfate remaining after separation in the separation unit 105 was separated into sulfuric acid (H2S04) and a NaOH basic solution by an electrochemical process in an electrochemical reaction unit 103. The basic solution can react again with the bicarbonate in the carbon dioxide capture unit 102.”  Thus, the carbonic anhydrase is not reacted with the metal sulfate but instead with carbon dioxide to produce bicarbonates in a bioreactor 101, the bicarbonates are then reacted in bioreactor 102 with a NaOH basic solution to obtain water soluble carbonates. In reactor 104, the water-soluble carbonates are reacted with a solid metal sulfate to produce a solid metal carbonate and a water-soluble sulfate. In a separate fermentation unit 200, sulfur, oxygen and a metal carbonate are cultured with A. thiooxidans, where the sulfur ions react with the metal carbonate to produce a solid metal sulfate and biomass. The solid metal sulfate is recycled back to reactor 104. The current claims mischaracterize the process described in the specification and figures. Thus, the specification does not describe a mineralization step comprising reacting carbon dioxide and carbonic anhydrase with a solid metal sulfate because the carbonic anhydrase is reacted in a separate reactor with carbon dioxide to convert carbon dioxide to bicarbonate. The bicarbonate is then reacted in a separate reactor with a basic solution to produce water-soluble carbonates. Those water-soluble carbonates are then reacted in yet another separate reactor with a solid metal sulfate (see specification p. 17, and Fig. 2). Therefore, the current amendments to claim 1 step a) and claim 4, step (i), change the scope of the claims and applicants invention for which no support is provided. This is a new matter rejection. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is recites the limitation "the carbon dioxide mineralization step" in step iii).  There is insufficient antecedent basis for this limitation in the claim.  Step iii) only refers to a mineralization step and not a carbon dioxide mineralization step. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The previously relied upon references of Reed (US2010/0120104 A1), Johnson (Encyclopedia of Microb., 2009, 3rd edition, p. 107-126), Pathak et al. (Materials. Transactions, 2015, vol. 56, p. 1278-1286), Parada Valdecantos et al. (US2014/0335548) and Kim et al. (Chemosphere, vol. 87, 2012, p. 1091-1096). As well as, KR20160056420 (IDS) and US20160082387 to Constantz et al. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY M GOUGH/Examiner, Art Unit 1651                                                                                                                                                                                                        

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651